DETAILED CORRESPONDENCE
This action is in response to a filing filed on February 17th, 2020. Claim(s) 1-10 have been examined in this application.

Priority
The present application claims priority from U.S. Provisional Patent Application No. 62/810482 filed on February 26th, 2019, entitled “REWARD BASED TALENT SEARCH ENGINE”, the disclosure of which is incorporated herein by reference in its entirety.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-20 is/are drawn to system (i.e., a manufacture). As such, claims 1-10 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Claim 1: A reward based talent management system, comprising: 
a server hosting and processing the following modules for the reward based talent management system: 
a talent module capturing an input data from a talent using a computer device; 
a client module enabling search for a client to search and procure the talent; 
a talent ranking module to rank the talent based on a specific criteria for the client; 
an evaluation module to capture the client feedback and the talent feedback regarding the client to be stored in a database so that a management module calculates the efficiency and type of service rendered by the talent and client; 
a reward module to calculate and provide a specific incentive to the talent based over a period of time; 
and a database to store input from all the modules and provide data for a management module housing an algorithm to rank the talent.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)
	The independent claimed invention is directed to capturing an input data, enabling search for a client to search and procure rank talent based on a specific criteria, capture the client feedback and the talent feedback regarding the client to be stored in a database  and calculate and provide a specific incentive to the talent based over a period of time (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 7 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation 
The claim(s) recite the additional elements/limitations of:
“A reward based talent management system, comprising: 
a server hosting and processing the following modules for the reward based talent management system: 
a talent module capturing an input data … a computer device; 
a client module enabling search …; 
a talent ranking module to rank the talent …; 
a reward module to calculate and provide a specific incentive …; 
and a database to store input …” (Claim 1)
A reward based talent management system, comprising: 
A computer device to receive an input data … storing the input data in a database; 
A server to calculate a ranking …; 
and A computer device to display …” (Claim 7)
The requirement to execute the claimed steps/functions using “A reward based talent management system, comprising: a server hosting and processing the following modules for the reward based talent management system: a talent module capturing an input data … a computer device; a client module enabling search …; a talent ranking module to rank the talent …; a reward module to calculate and provide a specific incentive …; and a database to store input …” computer device to receive an input data … storing the input data in a database; A server to calculate a ranking …; and A computer device to display …” (Claim 7), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of “A reward based talent management system, comprising: a server hosting and processing the following modules for the reward based talent management system: a talent module capturing an input data … a computer device; a client module enabling search …; a talent ranking module to rank the talent …; a reward module to calculate and provide a specific incentive …; and a database to store input …” (Claim 1), “A reward based talent management system, comprising: A computer device to receive an input data … storing the input data in a database; A server to calculate a ranking …; and A computer device to display …” (Claim 7), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., capturing input data, enabling search, capture feedback, calculate and provide incentive). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined “an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, MPEP 2106.05(h)).
	The recited additional element(s) of “a server hosting and processing the following modules for the reward based talent management system: a talent module capturing an input data … a computer device; a talent ranking module to rank the talent …; a reward module to calculate and provide a specific incentive …; and a database to store input …” (Claim 1), “A computer device to receive an input data … storing the input data in a database; A server to calculate a ranking …; and A computer device to display …” (Claim 7), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because capturing an input data, enabling search for a client to search and procure rank talent based on a specific criteria, capture the client feedback and the talent feedback regarding the client to be stored in a database and calculate and provide a specific incentive to the talent based over a period of time would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 2-6 and 8-10 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A reward based talent management system, comprising: a server hosting and processing the following modules for the reward based talent management system: a talent module capturing an input data … a computer device; a client module enabling search …; a talent ranking module to rank the talent …; a reward module to calculate and provide a specific incentive …; and a database to store input …” (Claim 1), “A reward based talent management system, comprising: A computer device to receive an input data … storing the input data in a database; A server to calculate a ranking …; and A computer device to display …” (Claim 7), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
server hosting and processing the following modules for the reward based talent management system: a talent module capturing an input data … a computer device; a client module enabling search …; a talent ranking module to rank the talent …; a reward module to calculate and provide a specific incentive …; and a database to store input …” (Claim 1), “A reward based talent management system, comprising: A computer device to receive an input data … storing the input data in a database; A server to calculate a ranking …; and A computer device to display …” (Claim 7), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “a server hosting and processing the following modules for the reward based talent management system: a talent module capturing an input data … a computer device; a talent ranking module to rank the talent …; a reward module to calculate and provide a specific incentive …; and a database to store input …” (Claim 1), “A computer device to receive an input data … storing the input data in a database; A server to calculate a ranking …; and A computer device to display …” (Claim 7), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. capturing an input data, enabling search for a client to search and procure rank talent based on a specific criteria, capture the client feedback and the talent feedback regarding the client to be stored in a database and calculate and provide a specific incentive to the talent based over a period of time is similar to “Storing Versata Dev. Group, Inc., “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0029] acknowledges that “Figure 3 shows several modules that are located on a processor or any hardware (such as the server) that can perform computation for the engine of the said system. All modules are embedded or layered or stored on server and processed via processor on a web server / local server or block chain or any hard ware that can process complex business process logic, data analytics, financial transactions, block chain calculations, machine learning algorithms and artificial intelligence algorithms for scalability and everyday use” The applicant’s disclosure describes the server processing data analytics and calculations. This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a 
	The dependent claims 2-6 and 8-10 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20110276507 (“O’Malley”) in view of U. S Pub. 20110276376 (“Schmitt”).   
As per claim 1, O’Malley discloses, a server hosting and processing the following modules for the reward based talent management system (“Segmenting the skills for each given software program, especially according to job requirements and a particular project's needs, can segment applicants and make better candidates for each of these independent talent pools standout for the right company and/or project” and “FIG. 51 of the accompanying drawings illustrates a general overview of an information retrieval client-server network 2 in which the invention may be implemented, including a variety of components that communicate over a public network 6, preferably the Internet 136”) (0023 and 0085, Fig. 51):
a.	a talent module capturing an input data from a talent using a computer device (i.e. the input data is associated with acceptable range of features) (“The system could generate a list of commonly used delineations per search type (e.g. a modeling verses acting search) where the MATCH MGR could utilize the list of commonly used delineations for inputting an acceptable range of features such as ages, heights, weights, hair colors, eye colors, dress sizes and shoe sizes; for a model”) (0322);
	b.	a client module enabling search for a client to search and procure the talent (“The content, advertisements, inventory, Ad Targeting rules and the like displayed for the CASTING User on the "CASTING User's Screen View of HIRES (102) Home Page 551 are and “another aspect of the invention is to capture not only what characteristics and traits that make a good Candidate, but what characteristics and traits make a good fit for the company's culture, management style, and other quantifiable metrics that are collected through the variety of means and assessment tests and reviews (by both automated computerized assessment tools and by online/computerized and collected human assessments) to compare with other employees who have happily and successfully stayed with the company when compared to those traits and characteristics that are shown to not fit and/or stay with the company”) (0382 and 1032);
	c.	a talent ranking module to rank the talent based on a specific criteria for the client (“The Applicants, Peers, and/or Experts could offer suggestions where others could vote on and/or rank in order of importance. Where the highest ranking suggestion among Applicants, Peers, and Experts would likely get attention first and/or sooner than, say relatively lower ranking suggestions”) (0532);
d.	an evaluation module to capture the client feedback and the talent feedback regarding the client to be stored in a database so that a management module calculates the efficiency and type of service rendered by the talent and client (“The JOINS 70 role of the "OPINER" 76 (or "Opinions and Pointers to Improve a NEED or an Employee Reply") 76 is someone who has participated in a Campaign 103 where he/she has provided his/her feedback. This OPINER 76 feedback can be, but is not limited to: anonymously, via invitation, voluntary, in exchange for a bounty, in exchange for a reward, in exchange for a fee, in exchange for a discount, in exchange for a coupon, in exchange for a benefit, in exchange for points, in exchange for virtual currency, in exchange for bartering power/position/points, in exchange for industry prestige, in exchange for expertise validation, in exchange for other's feedback” and “The feedback continuums can have several intermediate steps for delineations, such the Applicant appears/appeared either: …”) (0129 and 0523-0528);
and a database to store input from all the modules (“If the Applicant answers query 1262 with a "yes" the user is instead passed to a query 1266 which asks the Applicant if he/she wants to allow the system a "Permission to Analyze?" the data, the Applicant and/or the results. If the answer to query 1266 is "no" the Applicant is passed to a function 1308 with a "Pull questions and answers from database(s) for selected Interview ID and analysis"”) (0624) and provide data for a management module housing an algorithm to rank the talent (“a list of Applicants that have been prioritized and ranked based on conditions that have been established by the MATCH-MGR/Recruiter and/or Interviewer”) (0744).
O’Malley specifically doesn’t disclose, a reward module to calculate and provide a specific incentive to the talent based over a period of time, however Schmitt discloses, 
e.	a reward module to calculate and provide a specific incentive to the talent based over a period of time (“rewards may take various forms, including, but not limited to, increased member ranking, financial or other forms of remuneration, charitable donations, advanced access to job postings, enhanced referral abilities, or some combination thereof. In addition, embodiments are configured to make automated attribution of rewards to members. For example, a member may link a payment account to, or establish an in-house account with, the platform system and receive regular (for example, monthly) distributions of rewards (for example, payments/account deposits) for his or her qualifying events. Furthermore, certain other embodiments provide that members may designate one or more charitable endeavors to receive earned rewards”) (0031-0032).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for capturing an input data from a talent using a computer device, enabling search for a client to search and procure the talent, rank the talent based on a specific criteria for the client, capture the client feedback and the talent feedback regarding the client to be stored in a database to calculate the efficiency and type of service rendered by the talent and client, as disclosed by O’Malley, a reward module to calculate and provide a specific incentive to the talent based over a period of time, as taught by Schmitt for the purpose to collect user data in regards to application installation and/or like/dislike indications to promote application to other users.

As per claims 2, O’Malley discloses, wherein the processor is located in a mobile device, cloud based processing center, and a network supporting hardware (“These software applications could loaded to appear on standalone devices/transceivers such as computers and/or .

As per claims 3, O’Malley discloses, wherein the specific incentive is at least one of a revenue share or points (“"OPINER" 76 (or "Opinions and Pointers to Improve a NEED or an Employee Reply") 76 is someone who has participated in a Campaign 103 where he/she has provided his/her feedback. This OPINER 76 feedback can be, but is not limited to: anonymously, via invitation, voluntary, in exchange for a bounty, in exchange for a reward, in exchange for a fee, in exchange for a discount, in exchange for a coupon, in exchange for a benefit, in exchange for points, in exchange for virtual currency, in exchange for bartering power/position/points, in exchange for industry prestige, in exchange for expertise validation, in exchange for other's feedback, in exchange for an opportunity, and/or some combination of these”) (0129).

As per claims 4, O’Malley discloses, wherein the input data are a talent location, age, educational qualification, skills, experience, license status, previous relevant job experience, profile completion status, working hours availability, closeness to client location and need, expected salary, preferred work location, preferred work hours, specialization on skills, social media page evaluation and reward status (“The system could generate a list of commonly used delineations per search type (e.g. a modeling verses acting search) where the MATCH MGR could utilize the list of commonly used delineations for inputting an acceptable range of features .

As per claims 5, O’Malley discloses, wherein the algorithm ranks the talent based on the specific criteria (i.e. rank talent is associated with PAM MGR listing the candidates per criteria list) (“The PAM MGR 49 can navigate to and enter a particular PAC 104 with a Specific PAC for a Job Posting 654 and create, modify, and/or review a Criteria List 656” and “the algorithm employed to generate the cumulative-education-score-per-person could include, say an education-source-value multiplier, and be setup where a "person A" who has been working for more than the past five years in a field from his/her degree from an "Education-source M" where the education-source's first year graduate income is higher than, say another "Education-source O", where than "Person A" ranks higher than a "Person B" where all other things being equal with the "Person A", but where the "Person B" graduated from the "Education-source O". And where "Person A" consequently ranks higher than a "Person C" who also graduated from the same "Education-source M" and where all other things are equal to the "Person A", except that "Person C" has either, say been working less than the past five years in the field from his/her degree or instead had, say a lower grade point average than "Person A") (0237 and 0303).

As per claims 6, O’Malley discloses, wherein the algorithm calculates the incentive (“The content, resources, and any instructions, such as data, tables, source code, software, schema, business logic, algorithms, and algorithm rules, regarding such decision as when, where, and how the content should interact, calculate, generate, and be displayed can all be stored in a SEARCH DB 652 and sent to a SEARCH Server 650 which is also synchronized with other and “education-source-value's algorithm can be adjusted to meet an overall goal, such as to give weighted preferences and reward to those who attending more challenging schools, programs, classes, and the like and subtract points from those who did not; to reward those who had/have better grades; to reward those who are working in the field of his/her degree; and the like”) (0200 and 0302, 0559-0561).

As per claim 7, O’Malley discloses, A computer device to receive an input data from a talent and a client to select a well ranked talent and storing the input data in a database (i.e. the input data is associated with acceptable range of features) (“The system could generate a list of commonly used delineations per search type (e.g. a modeling verses acting search) where the MATCH MGR could utilize the list of commonly used delineations for inputting an acceptable range of features such as ages, heights, weights, hair colors, eye colors, dress sizes and shoe sizes; for a model”) (0322);
and A computer device to display for the client a best ranked talent based on the client requirement (“From function 1314 the Applicant and the associated data is passed to a function 1316 with an "Analyze answer, compare with others and display results" before passing the Applicant and the associated data to a query 1318 which asks if "Another question?" is in the preset virtual interview package … FIG. 37 depicts an embodiment of an example of the "T.I.M.E.S." 122 module and the process of setting up different pre-criteria for all the Applicants who qualify for a particular NEED/Job Opening and who now have become a "Candidate"”) (0656-0658).
O’Malley specifically doesn’t disclose, server to calculate a ranking of the talent based on the input data received from the database and calculating in real time using an algorithm, Schmitt discloses, server to calculate a ranking of the talent based on the input data received from the database and calculating in real time using an algorithm 1 and algorithm 2 (“rewards may take various forms, including, but not limited to, increased member ranking, financial or other forms of remuneration, charitable donations, advanced access to job postings, enhanced referral abilities, or some combination thereof. In addition, embodiments are configured to make automated attribution of rewards to members. For example, a member may link a payment account to, or establish an in-house account with, the platform system and receive regular (for example, monthly) distributions of rewards (for example, payments/account deposits) for his or her qualifying events. Furthermore, certain other embodiments provide that members may designate one or more charitable endeavors to receive earned rewards”) (0031-0032).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for capturing an input data from a talent using a computer device, enabling search for a client to search and procure the talent, rank the talent based on a specific criteria for the client, capture the client feedback and the talent feedback regarding the client to be stored in a database to calculate the efficiency and type of service rendered by the talent and client, as disclosed by O’Malley, calculate a ranking of the talent based on the input data received from the database and calculating in real time using an algorithm, as taught by Schmitt for the purpose to collect user data in regards to application installation and/or like/dislike indications to promote application to other users.

As per claims 8, O’Malley discloses, wherein the input data for the talent selection is algorithm 1 depends on are a talent location, age, educational qualification, skills, experience, license status, previous relevant job experience, profile completion status, working hours availability, closeness to client location and need, expected salary, preferred work location, preferred work hours, specialization on skills, social media page evaluation and reward status (“The system could generate a list of commonly used delineations per search type (e.g. a modeling verses acting search) where the MATCH MGR could utilize the list of commonly used delineations for inputting an acceptable range of features such as ages, heights, weights, hair colors, eye colors, dress sizes and shoe sizes; for a model”) (0322).

As per claims 9, O’Malley discloses, wherein algorithm 2 depends on an ad paid talent or non-ad paid talent to display the best ranked talent for the client (“For example, starting with when the potential Applicant discovered the job opening, say as the Recipient via a job posting, Advertisement, Invitation, Recruiter, and the like; and then for each subsequent stage, for Applicants, Candidates, and so on”) (0681).

As per claims 10, O’Malley discloses, evaluation module to calculate and provide an incentive to the talent based on number of views, ranking of talent, client engagement, demand and reviews (“Resources can include, but is not limited to humans (such as employees, contractors, licensed professionals, instructors, and the like), machines, computers, software, time, materials, money, credit, and the like. The content, resources, and any instructions, such as data, tables, source code, software, schema, business logic, algorithms, and algorithm rules, regarding such decision as when, where, and how the content should interact, calculate, generate, and be displayed can all be stored in a SEARCH DB 652 and sent to a SEARCH Server 650 which is also synchronized with other NEEDs and third-party databases/sources” and and 0302, 0559-0561).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 20090319289 (“Pande”)
Pande provides a comprehensive feedback based career and professional development, leading to the final act of successful skills and further refined by seeking feedback that has both the quantitative rankings as well as qualitative comments for improvement from various sources starting from self-assessment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GAUTAM UBALE/Primary Examiner, Art Unit 3682